DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Specification

The substitute specification filed 6/29/2000 has been entered.

Response to Amendment

The objections to the claims have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.


Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Rawlings et al. (US5081848) does not teach the method as recited, in particular “...detecting a temperature of the heat transfer medium liquid at an outlet end of said first heat exchange unit, supplying a necessary amount of the heat transfer medium liquid capable of applying the amount of heat required by the first heat exchange unit to the heat transfer medium liquid circulation flow channel by a heat source which holds a second heat transfer medium liquid having a temperature difference from the first heat transfer medium liquid, in such a manner that the detected temperature of the first heat transfer medium liquid at the outlet end of the first heat exchange unit maintains a required set temperature in a side where an inlet end of the first heat exchange unit exists,” when added to the other features claimed in independent Claim 1.
 
As per independent Claim 2, the prior art, Rawlings et al. (US5081848) does not teach the device as recited, in particular “...a temperature detector disposed at the outlet end of the first heat exchange unit to sense temperature of the heat transfer medium exiting the first heat exchange unit, wherein the heat exchange device is configured to control the valve, in response to the temperature sensed by the temperature detector, to supply an amount of the first heat transfer medium liquid so that the temperature of the first heat transfer medium liquid at the outlet end maintains a required set temperature, and wherein the same amount of the first heat transfer medium liquid is discharged from the discharge pipe,” when added to the other features claimed in independent Claim 2.

As per independent Claim 4 the prior art, Rawlings et al. (US5081848) and Wolf (US4325228) does not teach the device as recited, in particular “...a temperature detector disposed at an outlet end of the first heat exchange unit to sense temperature of the heat transfer medium liquid exiting the first heat exchange unit; a discharge pipe coupled to the outlet end of the first heat exchange unit; and a second pump attached to and communicating with said feed pipe,” when added to the other features claimed in independent Claim 4.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763